Case: 21-20417     Document: 00516305515         Page: 1     Date Filed: 05/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                   May 3, 2022
                                  No. 21-20417                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Harris Dempsey Ballow,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:10-CR-494-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Harris Dempsey Ballow, federal prisoner # 42310-080, appeals the
   district court’s denial of his 18 U.S.C. § 3582(c)(1)(A)(i) motion for
   compassionate release. He argues that the district court erred by failing to
   recognize that his arguments challenging the validity of his conviction and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20417         Document: 00516305515      Page: 2   Date Filed: 05/03/2022




                                   No. 21-20417


   sentence could support a finding that extraordinary and compelling reasons
   justified relief.
           Ballow does not articulate any challenge to the district court’s
   thorough independent and alternative determination that the 18 U.S.C.
   § 3553(a) factors did not weigh in favor of his early release. He accordingly
   fails to show that the denial of compassionate release was an abuse of
   discretion. See United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir.
   2020). We therefore AFFIRM the district court’s judgment.




                                        2